— In an action for specific performance of an option, contained in a lease, to purchase the demised premises, the plaintiff appeals from an amended judgment of the Supreme Court, Kings County (DeMatteo, J.H.O.), dated August 31, 1989, which, after a nonjury trial, dismissed the complaint.
Ordered that the amended judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We find that the court properly dismissed the plaintiff’s action for specific performance since he waived his option to purchase the premises. Further, the plaintiff failed to demonstrate that he was ready, willing, and able to purchase the property (see, Huntington Min. Holdings v Cottontail Plaza, 96 AD2d 526, affd 60 NY2d 997).
We have examined the plaintiff’s remaining contentions and find that they are without merit. Mangano, P. J., Lawrence, Fiber and Miller, JJ., concur.